                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JADEN THOMAS, RYAN BRAVERMAN,                           )
KATIE DEDELOW, JAKE RAMSEY,                             )
ISABELLA BLACKFORD, MICHAEL DUKE,                       )
LINDSAY FREEMAN individuals, each on behalf             )
of himself/herself and all others similarly situated,   )
                                                        )
                              Plaintiffs,               )
                                                        )
                         v.                             )   Case No. 1:18-cv-03305-TWP-DML
                                                        )
THE TRUSTEES OF INDIANA UNIVERSITY,                     )
                                                        )
                              Defendant.                )

                       ORDER GRANTING MOTION FOR REMAND

       This matter is before the Court on a Motion for Remand (Filing No. 16) filed by Plaintiffs

Jaden Thomas, Ryan Braverman, Katie Dedelow, Jake Ramsey, Isabella Blackford, Michael Duke,

and Lindsay Freeman (collectively, “Plaintiffs”). Plaintiffs are freshman students at Indiana

University (“IU”) in Bloomington, Indiana. After discovering mold infestation in their dormitory

rooms at IU, Plaintiffs initiated this lawsuit on behalf of themselves and other similarly situated

IU students against Defendant the Trustees of Indiana University (“Defendant” or “Trustees”) to

obtain declaratory and injunctive relief and to recover damages arising from the mold issue.

       On October 17, 2018, Plaintiffs filed their Complaint in Monroe Circuit Court, asserting

claims for breach of contract, breach of implied warranty of habitability, and declaratory judgment

on behalf of themselves and other similarly situated IU students (Filing No. 1-1 at 7–19). On

October 26, 2018, nine days after Plaintiffs initiated this lawsuit, Defendant filed its Notice of

Removal, thereby removing the lawsuit from Monroe Circuit Court to this Court (Filing No. 1).

The Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”), served as the basis of
Defendant’s removal. On November 5, 2018, ten days after Defendant removed the case to this

Court, Plaintiffs filed their Motion for Remand (Filing No. 16), asserting that the interests of justice

warrant remand of the case back to Monroe Circuit Court. For the following reasons, the Court

GRANTS the Motion for Remand.

                                     I.   LEGAL STANDARD

        CAFA allows for removal to federal court and provides jurisdiction over class actions

involving minimally diverse parties and an amount in controversy exceeding $5,000,000.00. 28

U.S.C. § 1332(d)(2). However, CAFA contains exceptions to its normal jurisdictional rule. One

such exception is found in CAFA “subsection, § 1332(d)(3), [which] describes situations in which

the district court is permitted to ‘decline to exercise jurisdiction’ ‘in the interests of justice and

looking at the totality of the circumstances.’” Hart v. FedEx Ground Package Sys., 457 F.3d 675,

680 (7th Cir. 2006). Additionally, “Subsection (d)(4), which follows immediately, stands out for

its contrasting wording. It commands the district courts to decline jurisdiction under paragraph 2

when either the ‘local’ or the ‘home state’ factors are present.” Id. CAFA’s “exceptions are

designed to draw a delicate balance between making a federal forum available to genuinely

national litigation and allowing the state courts to retain cases when the controversy is strongly

linked to that state.” Id. at 682.

        After a defendant establishes that CAFA jurisdiction exists, the burden falls on the

plaintiffs who are seeking remand to show that one of the CAFA exceptions applies. In re Sprint

Nextel Corp., 593 F.3d 669, 673 (7th Cir. 2010); see also Hart, 457 F.3d at 680. The “interests of

justice” exception involves the following consideration.

        A district court may, in the interests of justice and looking at the totality of the
        circumstances, decline to exercise jurisdiction [if] greater than one-third but less
        than two-thirds of the members of all proposed plaintiff classes in the aggregate



                                                   2
       and the primary defendants are citizens of the State in which the action was
       originally filed based on consideration of—

             (A) whether the claims asserted involve matters of national or interstate
             interest;
             (B) whether the claims asserted will be governed by laws of the State in which
             the action was originally filed or by the laws of other States;
             (C) whether the class action has been pleaded in a manner that seeks to avoid
             Federal jurisdiction;
             (D) whether the action was brought in a forum with a distinct nexus with the
             class members, the alleged harm, or the defendants;
             (E) whether the number of citizens of the State in which the action was
             originally filed in all proposed plaintiff classes in the aggregate is substantially
             larger than the number of citizens from any other State, and the citizenship of
             the other members of the proposed class is dispersed among a substantial
             number of States; and
             (F) whether, during the 3-year period preceding the filing of that class action,
             1 or more other class actions asserting the same or similar claims on behalf of
             the same or other persons have been filed.

28 U.S.C. § 1332(d)(3).

       “The plaintiff need not satisfy all factors, rather a balancing test should be applied taking

into consideration the ‘totality of the circumstances.’” Henry v. Warner Music Grp. Corp., 2014

U.S. Dist. LEXIS 39309, at *20 (S.D.N.Y. Mar. 24, 2014). “No single factor is dispositive; not

all need to favor remand for the court to decline jurisdiction.” Speed v. JMA Energy Co., LLC,

872 F.3d 1122, 1128 (10th Cir. 2017).

                                         II.   DISCUSSION

       “Plaintiffs do not contest that (1) minimal diversity exists; and (2) the aggregate amount in

controversy exceeds five million dollars.” (Filing No. 17 at 4.) The Defendant’s initial burden of

establishing that CAFA jurisdiction exists has been satisfied. However, Plaintiffs argue, the

“interests of justice” exception to CAFA jurisdiction warrants remand of the case back to state

court. Thus, the Court will consider each of the factors applicable to the “interests of justice”

exception.



                                                   3
A.       Citizenship of the Defendant and Citizenship of Between One-third and Two-thirds
         of the Proposed Class

         A district court may decline to exercise CAFA jurisdiction if greater than one-third but less

than two-thirds of the proposed class and the defendant are citizens of the state in which the action

was originally filed. 28 U.S.C. § 1332(d)(3). This action was originally filed in Indiana state

court. The sole defendant, the Trustees of Indiana University, is an Indiana political subdivision,

and thus, is a citizen of Indiana. See Indiana Code § 21-20-2-2; Moor v. County of Alameda, 411

U.S. 693, 718 (1973) (“for purposes of diversity of citizenship, political subdivisions are citizens

of their respective States.”).

         The Plaintiffs’ proposed class involves “[a]ll individuals who resided at IU residential

dormitories for the Fall, 2018 Semester and were exposed to and suffered injury due to mold that

was present in the IU residential dormitory where that individual resided. Excluded from the Class

are Defendant(s) and their officers, directors and employees.” (Filing No. 1-1 at 11.)

         The Defendant argues that this proposed class is a “fail-safe class,” 1 and thus, it is

impossible to readily ascertain who is actually a class member and what percentage of putative

class members are citizens of Indiana. The Defendant asserts that, because the actual class

members and their citizenship cannot be readily ascertained, any determination of citizenship and

percentage of citizenship would be impermissible guesswork. See In re Sprint Nextel Corp., 593

F.3d at 674 (guesswork about citizenship of class members is insufficient). Moreover, citizenship

should not be determined by looking at all residents of IU’s dorms or the entire IU student

population, but rather, citizenship should be determined by looking at the proposed class. Because



1
 A fail-safe class is “defined so that whether a person qualifies as a member depends on whether the person has a
valid claim. Such a class definition is improper because a class member either wins or, by virtue of losing, is defined
out of the class and is therefore not bound by the judgment.” Messner v. Northshore Univ. HealthSystem, 669 F.3d
802, 825 (7th Cir. 2012).

                                                          4
the proposed class does not allow for determination of the members’ citizenship, this factor cannot

be satisfied for remand. Additionally, the Defendant argues that citizenship must be determined

as of the time of removal, not by later developments in the lawsuit.

       The Magistrate Judge previously addressed these issues raised by the Defendant.

               The court further notes that the “fail-safe” nature of the class definition in
       the plaintiffs’ complaint (see complaint, ¶ 28) does not at this time permit an
       objective, non-merits based ascertainment of class members, but that the proposed
       class can be appropriately defined for purposes of applying the jurisdictional
       considerations of Section 1332(d)(3) as “All individuals who resided at IU
       residential dormitories for the Fall, 2018 Semester.” In other class contexts, the
       Seventh Circuit has directed district courts to avoid fail-safe class definitions and
       solve that problem by redefining the class to avoid the fail-safe aspects. See
       Messner v. Northshore University HealthSystem, 669 F.3d 802, 825 (7th Cir. 2012)
       (problem with fail-safe class “can be and often should be solved by refining the
       class definition rather than by flatly denying class certification on that basis”);
       Mullins v. Direct Digital, LLC, 795 F.3d 654, 660 (7th Cir. 2015) (classes defined
       in terms of merits success—“so called ‘fail-safe classes’—are not properly
       defined”).

(Filing No. 27 at 2–3.)

       Following this Order, the Defendant filed a stipulation regarding citizenship, wherein it

stipulated:

             1. The percentage of Indiana citizens residing in the Foster and McNutt
       Dormitories for the Fall Semester, 2018, falls between 33% and approximately
       47%, excluding employees of Indiana University; and

               2. For purposes of the Court’s analysis of 28 U.S.C. § 1332(d)(3), and
       without waiving its position that Plaintiffs have proposed a fail-safe class, Indiana
       University will not object to the Court’s use of those percentages as representative
       of “[a]ll individuals who resided at IU residential dormitories for the Fall, 2018
       Semester,” Dkt. 1–1, Doc. B, at ¶ 28.

(Filing No. 28 at 1–2.)

       By the Defendant’s own stipulation, the citizenship of students residing in Foster and

McNutt dormitories consisted of 33–47% Indiana citizens, and those figures could be used for all

individuals who resided at IU residential dormitories for the Fall 2018 semester. In its prior Order,

                                                 5
the Court informed the parties that it could define the class for purposes of applying the

jurisdictional considerations of § 1332(d)(3) as “all individuals who resided at IU residential

dormitories for the Fall 2018 Semester.” (Filing No. 27 at 2.) Having this fair notice from the

Court, the Defendant still stipulated to a citizenship percentage of 33–47% Indiana citizens.

       However, the Defendant’s Notice of Removal is even more important to the Court’s

analysis than the Defendant’s stipulation. As the Defendant asserted, citizenship is determined as

of the time of removal, not by later developments in the lawsuit. See Cunningham Charter Corp.

v. Learjet, Inc., 592 F.3d 805, 807 (7th Cir. 2010) (however, acknowledging “[t]here are, it is true,

exceptions to the principle that once jurisdiction, always jurisdiction”).

       In order to establish CAFA jurisdiction in the first place, the Defendant alleged in its Notice

of Removal,

       The demographics of the putative class as a whole further indicates that the majority
       of putative class members are likewise citizens of states other than Indiana.
       According to registration records for students listed as residents in the two dorms
       identified in the Complaint, 53% of students living in those dorms have home
       addresses outside of Indiana.

(Filing No. 1 at 6, ¶ 19). This allegation, asserted to invoke the Court’s jurisdiction, is contrary to

and undermines the Defendant’s more recent argument that the Court should not look to all the

residents of the two dorms when determining citizenship and jurisdiction. As already noted, the

Defendant argues that the Court must consider citizenship at the time of removal and later

developments in the case cannot affect citizenship at the time of removal. Under this argument,

the Court considers the jurisdictional and citizenship allegations of the Defendant’s Notice of

Removal, wherein the Defendant alleged that all residents of the two dorms were indicative of the

proposed class as a whole.




                                                  6
       The Defendant cannot have it both ways—asserting that the citizenship of the two dorms’

residents is representative of the proposed class as a whole in order to invoke the Court’s

jurisdiction in the first place, and then later asserting that the Court cannot determine citizenship

of the proposed class based upon the citizenship of all the residents of the two dorms.

       To remove this case to federal court and establish jurisdiction, the Defendant alleged the

citizenship of the proposed class members based upon the citizenship of the students residing in

the two dorms, asserting 53% of the students were from outside Indiana. Later, the Defendant

stipulated that between 33% and approximately 47% of the two dorms’ residents were Indiana

citizens, and these percentages were representative of all individuals who resided at IU’s

dormitories for the Fall 2018 semester. The Court concludes that this is sufficient evidence to

determine for CAFA jurisdictional purposes that greater than one-third but less than two-thirds of

the proposed class members are citizens of the state in which the action was originally filed. Thus,

the threshold requirement for the “interests of justice” exception is met.

B.     National or Interstate Interest

       The first factor to consider under the “interests of justice” exception to exercising CAFA

jurisdiction is “whether the claims asserted involve matters of national or interstate interest.” 28

U.S.C. § 1332(d)(3)(A). The Defendant asserts this case involves national and interstate interests

because IU is a university that has a nationwide and international reach with students from all over

the country and the world. It is a nationally recognized university, and an adverse ruling in this

case could affect its standing and recruiting ability across the country. The Defendant also points

out that it is subject to a number of federal statutes because it receives federal funding. In addition,

the standard of care for remediating IU’s dormitories will be measured by national standards, not




                                                   7
local or statewide standards. Thus, the Defendant asserts, this case involves national and interstate

interests favoring keeping the case in federal court.

       The Plaintiffs assert that when “[e]verything connects to” the forum state, this first factor’s

consideration is “not a close one,” citing Speed, 872 F.3d at 1129. They argue that everything in

this case connects to Indiana. The dormitories at the center of this litigation are in Indiana. The

putative class members are students at IU, living in IU’s dorms in Indiana. Each of the putative

class members is in privity with IU. They have interests in the IU dormitories. Many of the class

representatives permanently reside in Indiana. The Defendant is an Indiana state entity. All

conduct giving rise to this lawsuit occurred solely in Indiana, and the legal claims alleged arise

from Indiana law. The Plaintiffs also note the fact that some of the putative class members are

from other states or countries does not turn the case into a matter of national or interstate concern.

The parties’ citizenship is already accounted for in the threshold issue of one-third to two-thirds

of the putative class members’ citizenship.

       The Court agrees with the Plaintiffs’. The claims asserted involve mold remediation in IU’s

dormitories located exclusively in Indiana. The claims involve a breach of contract under lease

agreements for living in IU’s dormitories in Indiana. While many students at IU come from states

across the country and countries around the world, that does not transform the claims asserted into

national or interstate (or international) matters. Rather, the claims involve local concerns over the

habitability of college dorm rooms for students who chose to move to and study at IU in Indiana.

The Court determines that this first factor favors remanding the case to state court.

C.     Governing State Law

       Next, the Court considers “whether the claims asserted will be governed by laws of the

State in which the action was originally filed or by the laws of other States.” 28 U.S.C. §



                                                  8
1332(d)(3)(B). The Defendant asserts, “Indiana University acknowledges that Indiana substantive

law governs the putative class’s claims. However, this Court is more than capable of applying

Indiana’s substantive law.” (Filing No. 44 at 16.)

        The Plaintiffs claims—breach of contract, breach of implied warranty of habitability, and

declaratory judgment—are governed by Indiana statutory and common law. No other states’ laws

will apply in this case. The Plaintiffs assert that the “second factor focuses on whether the forum

State court will be applying its own laws or the law of other states (and not whether the federal

court is able to apply forum state law),” (Filing No. 46 at 15); thus, the Defendant’s argument is

irrelevant.

        The Court again agrees with the Plaintiffs. This factor does not ask whether the federal

court is capable of applying state law. Rather, the factor considers whether the claims asserted

will be governed by the forum state’s laws or by the laws of other states. The laws of Indiana

govern the claims in this matter, as acknowledged by the Defendant, and thus, this factor also

weighs in favor of remand.

D.      Pleading the Action to Avoid Federal Jurisdiction

        The next factor to consider is “whether the class action has been pleaded in a manner that

seeks to avoid Federal jurisdiction.” 28 U.S.C. § 1332(d)(3)(C). The Defendant argues that “the

fact that [the Plaintiffs] have plainly alleged that the requirements of CAFA jurisdiction are met

weighs in favor of this Court retaining jurisdiction.” (Filing No. 44 at 16.)

        The Plaintiffs point to the Tenth Circuit case of Speed when discussing this factor. “This

factor favors retention in federal court when the plaintiff has deliberately defined the prospective

class or the relief sought in order to frustrate removal under CAFA.” Speed, 872 F.3d at 1133.

See also Preston v. Tenet Healthsystems Mem’l Med. Ctr., Inc., 485 F.3d 804, 822–23 (5th Cir.



                                                 9
2007) (“record does not indicate that the plaintiffs intentionally pleaded the case in a manner to

avoid federal jurisdiction”). The Plaintiffs’ proposed class is defined naturally to encompass all

students living in IU dorms who have been affected by the mold issues. The class definition has

not been limited in a way to avoid federal jurisdiction.

       This factor asks whether the Plaintiffs pled their class claims in a way to avoid federal

CAFA jurisdiction, not whether the pleadings satisfy the jurisdictional requirements for CAFA.

The Defendant’s position conflates this factor with the Defendant’s initial burden of establishing

that CAFA jurisdiction exists. Nothing in the record suggests that the Plaintiffs pled their class

action in a manner seeking to avoid federal jurisdiction, and the Defendant has not argued such.

Thus, this factor weighs in favor of remand.

E.     Nexus Among the Forum, Class Members, Harm, and Defendant

       Under the fourth factor, the Court considers “whether the action was brought in a forum

with a distinct nexus with the class members, the alleged harm, or the defendants.” 28 U.S.C. §

1332(d)(3)(D). The Defendant acknowledges “there is arguably a ‘distinct nexus’ between the

parties and the forum state of Indiana.” (Filing No. 44 at 12.) The Defendant provides no other

argument or analysis about this factor.

       The named Plaintiffs and the putative class members are students of IU and currently live

in Indiana, specifically in Monroe County where the case was originally filed. The Defendant is

an Indiana political subdivision located in Monroe County. The mold infestation at the heart of

this case is located in Monroe County. The harms giving rise to this lawsuit occurred in Monroe

County. Thus, the Court concludes that there is a strong and distinct nexus among the forum where

the case was originally filed, the class members, the alleged harm, and the Defendant. Remand is

warranted under this factor.



                                                10
F.      Concentration of State Citizenship

        Next, the Court considers,

        whether the number of citizens of the State in which the action was originally filed
        in all proposed plaintiff classes in the aggregate is substantially larger than the
        number of citizens from any other State, and the citizenship of the other members
        of the proposed class is dispersed among a substantial number of States.

28 U.S.C. § 1332(d)(3)(E).

        The Defendant argues that remand is inappropriate when citizens of a state other than the

forum state comprise at least 5% of the putative class. For this argument, the Defendant relies on

Senate Report No. 109-14, which explained,

        If all of the other class members (that is, the class members who do not reside in
        the state where the action was filed) are widely dispersed among many other states
        (e.g., no other state accounted for more than five percent of the class members),
        that point would suggest that the interests of the forum state in litigating the
        controversy are preeminent (versus the interests of any other state). The Committee
        intends that such a conclusion would favor allowing the state court in which the
        action was originally filed to handle the litigation. However, if a court finds that the
        citizenship of the other class members is not widely dispersed, the opposite balance
        would be indicated. A federal forum would be favored in such a case because
        several states other than the forum state would have a strong interest in the
        controversy.

S. REP. 109-14, 37–38, 2005 U.S.C.C.A.N. 3, 36.

        The Defendant points the Court to McCann v. W. Chester Hosp., LLC, where an Ohio

district court declined to remand a case. There, the court determined that 63% of the putative class

were citizens of the forum state, Ohio, but “the fact that a substantial minority of potential plaintiffs

in this case comes from states other than Ohio (primarily but not exclusively Kentucky) also guides

this Court to accept jurisdiction.” McCann v. W. Chester Hosp., LLC, 233 F. Supp. 3d 607, 613

(S.D. Ohio 2017).

        The Defendant asserts that the demographics of the residents of Foster and McNutt

Dormitories show several states besides Indiana have significant representation in the putative

                                                   11
class. Of the students living in these dormitories, 47% are Indiana citizens, 15.83% are Illinois

citizens, 5.44% are New Jersey citizens, 4.50% are California citizens, 3.44% are New York

citizens, 2.91% are Ohio citizens, and 4.30% are international citizens. Therefore, of the students

living in these dormitories, 83.42% are citizens of Indiana, five other states, and other countries.

The Defendant argues that these statistics show that the putative class members are not widely

dispersed among several states for purposes of this factor, so the Court should retain jurisdiction.

       The Plaintiffs assert that other courts have rejected the “five percent” argument advanced

by the Defendant.

       The 5% figure in the Senate Report is solely an example of when plaintiffs are
       widely dispersed among different States, not a mandatory threshold for evaluating
       dispersion. . . . [C]ourts look in particular at whether any other state has an interest
       in the litigation on par with the forum state.

Speed, 872 F.3d at 1136–37 (affirming remand where citizens of forum state Oklahoma made up

48.46% of putative class, citizens of non-forum state Texas made up 20.95% of class, and citizens

of non-forum state California made up 5.68% of the putative class). See also Foley v. Cordillera

Golf Club, Ltd. Liab. Co., 2012 U.S. Dist. LEXIS 48108 (D. Colo. Apr. 5, 2012) (remand

appropriate where citizens of non-forum state Texas made up 18.5% of class and citizens of non-

forum state Florida made up 15.1% of the putative class).

       The Court first notes that the five percent figure included in the Senate Report cited by the

Defendant was not included in the codified statute, and thus, it is not a binding, statutory

requirement for the Court to consider under this factor. If Congress intended the five percent figure

to be a hard and fast rule to be applied by the federal courts, then it would have included that

calculation within the statute.

       According to the Defendant’s figures, 47% of the putative class members are Indiana

citizens. Illinois citizens make up the next greatest concentration of putative class members at

                                                 12
15.83%. Illinois is followed by New Jersey, making up 5.44% of the class. California citizens are

4.50% of the class. New York citizens are 3.44% of the class. Ohio citizens are 2.91% of the

class. International citizens are 4.30% of the class. Another 16.58% of the class is comprised of

citizens from various, unidentified states. These unidentified citizens likely come from at least six

different states based on the figure that Ohio citizens comprise 2.91% of the class. Considering

these figures provided by the Defendant, the Court concludes that no other state has an interest in

the litigation on par with the forum state.

       The number of citizens of Indiana in the proposed class is substantially larger than the

number of citizens from Illinois, New Jersey, or any of the other states. Additionally, the

citizenship of the non-forum members of the proposed class is dispersed among a substantial

number of states. Therefore, this factor weighs in favor of remand.

G.     Other Similar Class Actions

       Finally, the Court considers “whether, during the 3-year period preceding the filing of that

class action, 1 or more other class actions asserting the same or similar claims on behalf of the

same or other persons have been filed.” 28 U.S.C. § 1332(d)(3)(F).

       [T]he purpose of this factor is efficiency and fairness: to determine whether a matter
       should be subject to federal jurisdiction so that it can be coordinated with other
       overlapping or parallel class actions. If other class actions involving the same
       subject matter had been filed elsewhere, this would strongly favor federal
       jurisdiction, because the combined litigation could be handled under the federal
       court’s multidistrict-litigation process.

Speed, 872 F.3d at 1137 (internal citation and quotation marks omitted). Both parties assert that

no other similar class actions have been filed during the previous three-year period. Thus, this

factor favors remand.




                                                 13
                                      III. CONCLUSION

       With all statutory factors favoring remand, the Court concludes that the “interests of

justice” exception to CAFA jurisdiction applies, and thus, the Court declines to exercise CAFA

jurisdiction over this case. The Plaintiffs’ Motion for Remand (Filing No. 16) is GRANTED. The

Clerk is directed to remand this matter to the Monroe Circuit Court, Cause No. 53C01-1810-PL-

002169, and to close this federal action.

       SO ORDERED.

Date: 12/13/2018




DISTRIBUTION:



Jacob R. Cox                                      Thomas A. Barnard
COX LAW OFFICE                                    TAFT STETTINIUS & HOLLISTER LLP
jcox@coxlaw.com                                   tbarnard@taftlaw.com

Jonathon Noyes                                    Frank J. Deveau
WILSON KEHOE & WININGHAM                          TAFT STETTINIUS & HOLLISTER LLP
JNoyes@wkw.com                                    fdeveau@taftlaw.com

William E. Winingham                              Melissa A. Macchia
WILSON KEHOE & WININGHAM                          TAFT STETTINIUS & HOLLISTER LLP
winingham@wkw.com                                 mmacchia@taftlaw.com

Scott R. Alexander                                Ann O. McCready
TAFT STETTINIUS & HOLLISTER LLP                   TAFT STETTINIUS & HOLLISTER LLP
salexander@taftlaw.com                            amccready@taftlaw.com

                                                  Monroe Court Clerk
                                                  301 N. College Ave Ste 201
                                                  Bloomington, IN 47404




                                             14
